—In a proceeding pursuant to Family Court Act *601article 10, Alice R. appeals from so much of an order of fact-finding and disposition (one paper) of the Family Court, Putnam County (Sweeny, J.), entered August 4,1994, made after a hearing, as found that she neglected her two sons and placed them with the Putnam County Department of Social Services for a period of one year. Justice Friedmann has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The findings of the Family Court were supported by the credible evidence in the record. The evidence adduced in this case established that, although Alice R. suffered from paranoid schizophrenia, she would not take her prescribed medication or seek therapy. As a result, the deterioration in the emotional well-being of her two sons paralleled the decline in Alice R.’s mental condition. While the original order of disposition has expired, it has been extended several times most recently by order dated September 23, 1996, extending the placement of the children with the Putnam County Department of Social Services until September 13, 1997 (see, Matter of Commissioner of Social Servs. [Gregory H.] v Geraldine H., 216 AD2d 560). Bracken, J. P., Copertino, Altman and Friedmann, JJ., concur.